 1                                                                  The Honorable Paula L. McCandlis
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT FOR THE
 8
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10
11      UNITED STATES OF AMERICA,                            NO. CR20-032JCC
12                             Plaintiff,
                                                             GOVERNMENT’S MOTION TO SEAL
13                       v.                                  SUPPLEMENTAL VICTIM IMPACT
14                                                           STATEMENT
        KALEB COLE,
15
                              Defendant.                     NOTE ON MOTION CALENDAR:
16                                                           June 5, 2020
17
18
19          The United States, by and through Brian T. Moran, United States Attorney for the

20 Western District of Washington, and Thomas Woods, Assistant United States Attorney
21 for said District, respectfully moves to seal Exhibit D to the Government’s Opposition to
22 the Defendant’s Motion to Reopen Detention. Exhibit D consists of a supplemental
23 victim impact statement. The statements should be sealed to avoid the possibility that
24 individuals associated with the group that perpetrated the scheme in this case would
25 further harass, intimidate, or harm the victim.
26 //
27 //
28 //
     Government’s Motion to Seal Supplemental Victim Impact Statement            UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     United States v. Cole, CR20-032JCC - 1                                       SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
 1          Dated this 4th day of June 2020.
 2
 3                                                           Respectfully submitted,
 4
                                                             BRIAN T. MORAN
 5                                                           United States Attorney
 6
                                                             s/ Thomas M. Woods
 7                                                           THOMAS M. WOODS
 8                                                           Assistant United States Attorney
                                                             United States Attorney’s Office
 9                                                           700 Stewart Street, Suite 5220
10                                                           Seattle, Washington 98101-3903

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Motion to Seal Supplemental Victim Impact Statement            UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     United States v. Cole, CR20-032JCC - 2                                       SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
 1                                     CERTIFICATE OF SERVICE
 2
             I hereby certify that on June 4, 2020, I electronically filed the foregoing with the
 3
     Clerk of the Court using the CM/ECF system which will send notification of such filing
 4
     to the attorney of record for the defendant.
 5
 6                                                    s/ Courtney Goertzen
 7                                                    COURTNEY GOERTZEN
                                                      Paralegal Specialist
 8                                                    United States Attorney=s Office
 9                                                    700 Stewart Street, Suite 5220
                                                      Seattle, Washington 98101-1271
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Government’s Motion to Seal Supplemental Victim Impact Statement         UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      United States v. Cole, CR20-032JCC - 3                                    SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
